
	
		I
		112th CONGRESS
		1st Session
		H. R. 3660
		IN THE HOUSE OF REPRESENTATIVES
		
			December 14, 2011
			Mr. Carnahan (for
			 himself, Mr. Burton of Indiana,
			 Mr. Connolly of Virginia,
			 Mrs. Ellmers,
			 Mr. Jones, and
			 Mr. Welch) introduced the following
			 bill; which was referred to the Committee
			 on Foreign Affairs, and in addition to the Committees on
			 Armed Services and
			 Oversight and Government
			 Reform, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To establish the United States Office for Contingency
		  Operations, and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited as the
			 Contingency Operations Oversight and Interagency
			 Enhancement Act of 2011.
			(b)Table of
			 contentsThe table of contents is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Definitions.
					Sec. 3. Findings and purposes.
					Sec. 4. Construction; severability.
					Sec. 5. Effective date.
					Title I—United States Office for Contingency Operations:
				Establishment, Functions, and Personnel
					Sec. 101. Establishment of the United States Office for
				Contingency Operations.
					Sec. 102. Transfer of authorities, functions, personnel, and
				assets to the Office.
					Sec. 103. Responsibilities of the Director, Deputy Director,
				Inspector General, and other offices.
					Sec. 104. Personnel system.
					Title II—Preparing and Executing Stability and Reconstruction
				Operations
					Sec. 201. Sole control.
					Sec. 202. Relation to Department of State and United States
				Agency for International Development.
					Sec. 203. Relation to Department of Defense combatant commands
				performing military missions.
					Sec. 204. Contingency Federal Acquisition
				Regulation.
					Sec. 205. Stabilization and Reconstruction Fund.
					Title III—Responsibilities of the Inspector General
					Sec. 301. Inspector General.
					Title IV—Responsibilities of Other Agencies
					Sec. 401. Responsibilities of other agencies for monitoring and
				evaluation requirements.
					Sec. 402. Transition of stabilization and reconstruction
				operations.
					Sec. 403. Sense of Congress.
					Title V—Authorization of Appropriations 
					Sec. 501. Authorization of appropriations.
				
			2.DefinitionsIn this Act, the following definitions
			 apply:
			(1)Appropriate
			 congressional committeesThe term appropriate congressional
			 committees means—
				(A)the Committees on
			 Appropriations, Armed Services, Foreign Affairs, and Oversight and Government
			 Reform of the House of Representatives; and
				(B)the Committees on
			 Appropriations, Armed Services, Foreign Relations, and Homeland Security and
			 Governmental Affairs of the Senate.
				(2)DirectorThe
			 term Director means the Director of the United States Office for
			 Contingency Operations.
			(3)FunctionsThe
			 term functions includes authorities, powers, rights, privileges,
			 immunities, programs, projects, activities, duties, and
			 responsibilities.
			(4)Imminent
			 stabilization and reconstruction operationThe term
			 imminent stabilization and reconstruction operation is a condition
			 in a foreign country which the Director believes may require in the immediate
			 future a response from the United States and with respect to which preparation
			 for a stabilization and reconstruction operation is necessary.
			(5)Intelligence
			 communityThe term intelligence community has the
			 meaning given that term in section 3(4) of the National Security Act of 1947
			 (50 U.S.C. 401a(4)).
			(6)OfficeThe
			 term Office means the United States Office for Contingency
			 Operations.
			(7)PersonnelThe
			 term personnel means officers and employees of an Executive
			 agency, except that the term does not include members of the Armed
			 Forces.
			(8)Potential
			 stabilization and reconstruction operationThe term
			 potential stabilization and reconstruction operation is a possible
			 condition in a foreign country which in the determination of the Director may
			 require in the immediate future a response from the United States and with
			 respect to which preparation for a stabilization and reconstruction operation
			 is advisable.
			(9)Stabilization
			 and reconstruction emergencyThe term stabilization and
			 reconstruction emergency is a stabilization and reconstruction operation
			 which is the subject of a Presidential declaration pursuant to section
			 103.
			(10)Stabilization
			 and reconstruction operationThe term stabilization and
			 reconstruction operation—
				(A)means a
			 circumstance in which a combination of security, reconstruction, relief, and
			 development services, including assistance for the development of military and
			 security forces and the provision of infrastructure and essential services
			 (including services that might be provided under the authority of chapter 4 of
			 part II of the Foreign Assistance Act of 1961 (22 U.S.C. 2346 et seq.; relating
			 to the Economic Support Fund)), should, in the national interest of the United
			 States, be provided on the territory of an unstable foreign country;
				(B)does not include a
			 circumstance in which such services should be provided primarily due to a
			 natural disaster (other than a natural disaster of cataclysmic proportions);
			 and
				(C)does not include
			 intelligence activities.
				(11)United
			 StatesThe term United States, when used in a
			 geographic sense, means any State of the United States, the District of
			 Columbia, the Commonwealth of Puerto Rico, the Virgin Islands, Guam, American
			 Samoa, the Commonwealth of the Northern Mariana Islands, any possession of the
			 United States, and any waters within the jurisdiction of the United
			 States.
			3.Findings and
			 purposes
			(a)FindingsCongress
			 finds the following:
				(1)Responsibilities
			 for overseas stability and reconstruction operations are divided among several
			 agencies. As a result, lines of responsibility and accountability are not
			 well-defined.
				(2)Despite the
			 establishment of the Office of the Coordinator for Reconstruction and
			 Stabilization within the Department of State, the reaffirmation of the
			 Coordinator’s mandate by the National Security Presidential Directive 44, its
			 codification with title XVI of the Duncan Hunter National Defense Authorization
			 Act for Fiscal Year 2009, and the issuance of the Department of Defense
			 Directive 3000.05, serious imbalances and insufficient interagency coordination
			 remain.
				(3)The United States
			 Government has not effectively or efficiently managed stabilization and
			 reconstruction operations during recent decades.
				(4)Based on trends,
			 the United States will likely continue to find its involvement necessary in
			 stabilization and reconstruction operations in foreign countries in the wake of
			 violence or cataclysmic disaster.
				(5)The United States
			 has not adequately learned the lessons of its recent experiences in
			 stabilization and reconstruction operations, and despite efforts to improve its
			 performance is not yet organized institutionally to respond appropriately to
			 the need to perform stabilization and reconstruction operations in foreign
			 countries.
				(6)The failure to
			 learn the lessons of past stabilization and reconstruction operations will lead
			 to further inefficiencies, resulting in greater human and financial
			 costs.
				(b)PurposesThe
			 purposes of this Act are to—
				(1)advance the
			 national interest of the United States by providing an effective means to plan
			 for and execute stabilization and reconstruction operations in foreign
			 countries;
				(2)provide for unity
			 of command, and thus achieve unity of effort, in the planning and execution of
			 stabilization and reconstruction operations;
				(3)provide
			 accountability for resources dedicated to stabilization and reconstruction
			 operations;
				(4)maximize the
			 efficient use of resources, which may lead to budget savings, eliminated
			 redundancy in functions, and improvement in the management of stabilization and
			 reconstruction operations; and
				(5)establish an
			 entity to plan for stabilization and reconstruction operations and, when
			 directed by the President, coordinate and execute such operations, eventually
			 returning responsibility for such operations to other agencies of the United
			 States Government as the situation becomes normalized.
				4.Construction;
			 severabilityAny provision of
			 this Act held to be invalid or unenforceable by its terms, or as applied to any
			 person or circumstance, shall be construed so as to give it the maximum effect
			 permitted by law, unless such holding shall be one of utter invalidity or
			 unenforceability, in which event such provision shall be deemed severable from
			 this Act and shall not affect the remainder thereof, or the application of such
			 provision to other persons not similarly situated or to other, dissimilar
			 circumstances.
		5.Effective
			 dateThis Act shall take
			 effect on the date that is 60 days after the date of the enactment of this
			 Act.
		IUnited States
			 Office for Contingency Operations: Establishment, Functions, and
			 Personnel
			101.Establishment
			 of the United States Office for Contingency OperationsThere is established as an independent
			 entity the United States Office for Contingency Operations, which shall report
			 to the Department of State and the Department of Defense.
			102.Transfer of
			 authorities, functions, personnel, and assets to the Office
				(a)Functions
			 transferredNot later than 90 days after the date of the
			 enactment of this Act, there shall be transferred to the Office the functions,
			 personnel, assets, and liabilities of—
					(1)the Office of the
			 Coordinator for Reconstruction and Stabilization of the Department of State,
			 including the Civilian Response Corps; and
					(2)the Office of
			 Transition Initiatives of the United States Agency for International
			 Development.
					(b)Functions
			 transferred, in whole or in part
					(1)In
			 generalNot later than 180 days after the date of the enactment
			 of this Act, in addition to the functions, personnel, assets, and liabilities
			 transferred under subsection (a), there shall be transferred, in whole or in
			 part, to the Office, under such conditions as the Director, the Director of the
			 Office of Management and Budget, and the Director of the Office of Personnel
			 Management jointly prescribe, the functions, personnel, assets, and liabilities
			 of the following:
						(A)Civilian organizational entities within the
			 Department of Defense identified by the Secretary of Defense as—
							(i)established to
			 implement Department of Defense Instruction 3000.05, relating to stability
			 operations; and
							(ii)not
			 essential for combat operations.
							(B)The Bureau of
			 International Narcotics and Law Enforcement Affairs of the Department of
			 State.
						(C)The Office of
			 Foreign Disaster Assistance of the United States Agency for International
			 Development.
						(D)The Office of Conflict Mitigation and
			 Management of the United States Agency for International Development.
						(E)The International
			 Criminal Investigative Training Assistance Program of the Department of
			 Justice.
						(F)The Department of the Treasury’s program to
			 provide technical assistance to foreign governments and foreign central banks
			 of developing or transitional countries authorized under section 129 of the
			 Foreign Assistance Act of 1961 and the Office of Technical Assistance of the
			 Department of the Treasury that manages such program.
						(G)The Contingency
			 Acquisition Corps of the General Services Administration established pursuant
			 to section 2312 of title 41, United States Code.
						(2)Reports
						(A)Before the
			 transferThe Director, the
			 Director of the Office of Management and Budget, or the Director of the Office
			 of Personnel Management, as appropriate, shall, not later than 60 days before
			 carrying out a transfer in accordance with paragraph (1), submit to the
			 appropriate congressional committees a report on the transfer.
						(B)After the
			 transferThe Director shall submit to the appropriate
			 congressional committees a report on the military and non-military resources,
			 capabilities, and functions related to contingency operations of the entities
			 and agencies transferred pursuant to paragraph (1). If any capabilities or
			 functions of such entities and agencies were not so transferred, the Director
			 shall include in such report an explanation relating to such
			 non-transfer.
						(c)Future transfers
			 and restructuring
					(1)In
			 generalIn addition to the
			 functions, personnel, assets, and liabilities transferred to the Office under
			 subsections (a) and (b), the Director, the Director of the Office of Management
			 and Budget, and the Director of the Office of Personnel Management may—
						(A)transfer to the
			 Office the functions, personnel, assets, or liabilities, in whole or in part,
			 of any office, agency, bureau, program, or other entity that such Directors
			 determine appropriate;
						(B)transfer to the
			 Office up to 150 skilled Federal personnel with expertise in contingency
			 operations; and
						(C)restructure the
			 Office as such Directors determine appropriate to better carry out its
			 functions and responsibilities.
						(2)ReportsIf the Director, the Director of the Office
			 of Management and Budget, and the Director of the Office of Personnel
			 Management undertake a transfer or a restructuring in accordance with
			 subparagraphs (A) and (B), respectively, of paragraph (1), the Director, the
			 Director of the Office of Management and Budget, or the Director of the Office
			 of Personnel Management, as appropriate, shall, not later than 60 days before
			 carrying out any such transfer or restructuring, submit to the appropriate
			 congressional committees a report on such transfer or restructuring.
					103.Responsibilities
			 of the Director, Deputy Director, Inspector General, and other offices
				(a)Director
					(1)In
			 generalThe Office shall be
			 headed by a Director, who shall be—
						(A)appointed by the
			 President, by and with the advice and consent of the Senate; and
						(B)compensated at the
			 rate of basic pay for level II of the Executive Schedule under section 5313 of
			 title 5, United States Code.
						(2)Supervision
						(A)In
			 generalThe Director shall
			 report directly to, and be under the general supervision of, the Secretary of
			 State and the Secretary of Defense. Such supervision may not be
			 delegated.
						(B)Information
			 sharingThe Director shall keep the National Security Advisor
			 fully and continually informed of the activities of the Office.
						(3)FunctionsThe
			 functions of the Director shall include the following:
						(A)Monitoring, in
			 coordination with relevant offices and bureaus of the Department of Defense,
			 the Department of State, and the United States Agency for International
			 Development, political and economic instability worldwide in order to
			 anticipate the need for mobilizing United States and international assistance
			 for the stabilization and reconstruction of a country or region that is at risk
			 of, in, or in transition from, conflict or civil strife.
						(B)Assessing the
			 various types of strabilization and reconstruction crises that could occur and
			 cataloging and monitoring the military and non-military resources,
			 capabilities, and functions of agencies that are available to address such
			 crises.
						(C)Planning to
			 address requirements, such as demobilization, disarmament, capacity building,
			 rebuilding of civil society, policing and security sector reform, and
			 monitoring and strengthening respect for human rights that commonly arise in
			 stabilization and reconstruction crises.
						(D)Developing, in coordination with all
			 relevant agencies, contingency plans and procedures to mobilize and deploy
			 civilian and military personnel to conduct stabilization and reconstruction
			 operations.
						(E)Coordinating with
			 counterparts in foreign governments and international and nongovernmental
			 organizations on stabilization and reconstruction operations to improve
			 effectiveness and avoid duplication.
						(F)Building the
			 operational readiness of the Civilian Response Corps and strengthening
			 personnel requirements to enhance its essential interagency quality.
						(G)Aiding the
			 President, as the President may request, in preparing such rules and
			 regulations as the President prescribes, for the planning, coordination, and
			 execution of stabilization and reconstruction operations.
						(H)Advising the
			 Secretary of State and the Secretary of Defense, as the Secretary of State or
			 the Secretary of Defense may request, on any matters pertaining to the
			 planning, coordination, and execution of stabilization and reconstruction
			 operations.
						(I)Planning and conducting, in cooperation
			 with the Secretary of State, the Administrator of the United States Agency for
			 International Development, the Secretary of Defense, and commanders of unified
			 combatant commands or specified combatant commands, a series of exercises to
			 test and evaluate doctrine relating to stabilization and reconstruction
			 operations and procedures to be used in such operations.
						(J)Executing, administering, and enforcing
			 laws, rules, and regulations relating to the preparation, coordination, and
			 execution of stabilization and reconstruction operations.
						(K)Administering such
			 funds as may be appropriated or otherwise made available for the preparation,
			 coordination and execution of stabilization and reconstruction
			 operations.
						(L)Planning for the
			 use of contractors who will be involved in stabilization and reconstruction
			 operations, including coordinating with the Secretary of State and the
			 Secretary of Defense to ensure coordination of the work of such contractors
			 with the work of contractors supporting—
							(i)the Secretary of
			 State; and
							(ii)military
			 operations and members of the Armed Forces.
							(M)Prescribing standards and policies for
			 project and financial reporting for all agencies involved in stabilization and
			 reconstruction operations under the direction of the Office to ensure that all
			 activities undertaken by such agencies are appropriately tracked and accounted
			 for.
						(N)Establishing an interagency training,
			 preparation, and evaluation framework for all personnel deployed, or who may be
			 deployed, in support of stabilization and reconstruction operations. Such
			 training and preparation shall be developed and administered in partnership
			 with such universities, colleges, or other institutions (whether public,
			 private, or governmental) as the Director may determine and which agree to
			 participate.
						(4)Responsibilities
			 of Director for monitoring and evaluation requirements
						(A)EvaluationsThe
			 Director shall plan and conduct evaluations of the impact of stabilization and
			 reconstruction operations carried out by the Office.
						(B)Reports
							(i)In
			 generalNot later than 30
			 days after the end of each fiscal-year quarter, the Director shall submit to
			 the appropriate congressional committees a report summarizing all stabilization
			 and reconstruction operations that are taking place under the supervision of
			 the Director during the period of each such quarter and, to the extent
			 possible, the period from the end of each such quarter to the time of the
			 submission of each such report. Each such report shall include, for the period
			 covered by each such report, a detailed statement of all obligations,
			 expenditures, and revenues associated with such stabilization and
			 reconstruction operations, including the following:
								(I)Obligations and
			 expenditures of appropriated funds.
								(II)A
			 project-by-project and program-by-program accounting of the costs incurred to
			 date for the stabilization and reconstruction operation that are taking place,
			 together with the estimate of any department or agency that is undertaking a
			 project in or for the stabilization and reconstruction of such country, as
			 applicable, of the costs to complete each project and each program.
								(III)Revenues
			 attributable to or consisting of funds provided by foreign countries or
			 international organizations, and any obligations or expenditures of such
			 revenues.
								(IV)Revenues
			 attributable to or consisting of foreign assets seized or frozen, and any
			 obligations or expenditures of such revenues.
								(V)An analysis on the
			 impact of stabilization and reconstruction operations overseen by the Office,
			 including an analysis of civil-military coordination with respect to the
			 Office.
								(ii)FormEach
			 report under this subsection may include a classified annex if the Director
			 determines such is appropriate.
							(iii)Rule of
			 constructionNothing in this paragraph shall be construed to
			 authorize the public disclosure of information that is specifically prohibited
			 from disclosure by any other provision of law, specifically required by
			 Executive order to be protected from disclosure in the interest of national
			 defense or national security or in the conduct of foreign affairs, or a part of
			 an ongoing criminal investigation.
							(b)Deputy
			 Director
					(1)In
			 generalThere shall be within
			 the Office a Deputy Director, who shall be—
						(A)appointed by the
			 President, by and with the advice and consent of the Senate; and
						(B)compensated at the
			 rate of basic pay for level III of the Executive Schedule under section 5314 of
			 title 5, United States Code.
						(2)FunctionsThe
			 Deputy Director shall perform such functions as the Director may from time to
			 time prescribe, and shall act as Director during the absence or disability of
			 the Director or in the event of a vacancy in the Office of the Director.
					(c)Associate
			 Directors
					(1)In
			 generalThere shall be within
			 the Office not more than two Associate Directors, who shall be—
						(A)appointed by the
			 President, by and with the advice and consent of the Senate; and
						(B)compensated at the
			 rate of basic pay for level IV of the Executive Schedule under section 5315 of
			 title 5, United States Code.
						(2)FunctionsThe
			 Associate Directors shall perform such functions as the Director may from time
			 to time prescribe.
					(3)Sense of
			 CongressIt is the sense of Congress that of the two Associate
			 Directors referred to in this subsection—
						(A)one should be
			 highly experienced in defense matters; and
						(B)one should be
			 highly experienced in diplomacy and development matters.
						(d)Functions of the
			 President
					(1)DeclarationThe
			 President may, if the President finds that the circumstances and national
			 security interests of the United States so require, declare that a
			 stabilization and reconstruction emergency exists and shall determine the
			 geographic extent and the date of the commencement of such emergency. The
			 President may amend the declaration as circumstances warrant.
					(2)TerminationIf
			 the President determines that a stabilization and reconstruction emergency
			 declared under paragraph (1) is or will no longer be in existence, the
			 President may terminate, immediately or prospectively, a prior declaration that
			 such an emergency exists.
					(3)Publication in
			 Federal RegisterDeclarations under this subsection shall be
			 published in the Federal Register.
					(e)Authorities of
			 Office following Presidential declarationIf the President
			 declares a stabilization and reconstruction emergency pursuant to subsection
			 (d), the President may delegate to the Director the authority to coordinate all
			 Federal efforts with respect to such stabilization and reconstruction
			 emergency, including the authority to direct any Federal agency to support such
			 efforts, with or without reimbursement.
				104.Personnel
			 system
				(a)Personnel
					(1)In
			 generalThe Director may select, appoint, and employ such
			 personnel as may be necessary for carrying out the duties of the Office,
			 subject to the provisions of title 5, United States Code, governing
			 appointments in the excepted service, and the provisions of chapter 51 and
			 subchapter III of chapter 53 of such title, relating to classification and
			 General Schedule pay rates, and may exercise the authorities of subsections (b)
			 through (i) of section 3161 of title 5, United States Code (to the same extent
			 and in the same manner as those authorities may be exercised by an organization
			 described in subsection (a) of such section). In exercising the employment
			 authorities under subsection (b) of such section 3161, paragraph (2) of such
			 subsection (relating to periods of appointments) shall not apply.
					(2)Subdivisions of
			 Office; delegation of functionsThe Director may establish
			 bureaus, offices, divisions, and other units within the Office. The Director
			 may from time to time make provision for the performance of any function of the
			 Director by any officer or employee, or office, division, or other unit of the
			 Office.
					(3)Reemployment
			 authoritiesThe provisions of
			 section 9902(g) of title 5, United States Code, shall apply with respect to the
			 Office. For purposes of the preceding sentence, such provisions shall be
			 applied—
						(A)by substituting
			 the United States Office for Contingency Operations for
			 the Department of Defense each place it appears;
						(B)by substituting
			 the Stabilization and Reconstruction
			 Operations Interagency Enhancement Act of 2011 for
			 the National Defense Authorization Act for Fiscal Year 2004 (Public Law
			 108–136) in paragraph (2)(A) thereof; and
						(C)by substituting
			 the Director of the United States Office for Contingency
			 Operations for the Secretary in paragraph (4) thereof.
						(b)Interim
			 officers
					(1)In
			 generalThe President may authorize any persons who, immediately
			 prior to the effective date of this Act, held positions in the Executive Branch
			 of the Government, to act as Director, Deputy Director, Associate Director, and
			 Inspector General of the Office until such positions are for the first time
			 filled in accordance with the provisions of this Act or by recess appointment,
			 as the case may be.
					(2)CompensationThe
			 President may authorize any such person described in paragraph (1) to receive
			 the compensation attached to the Office in respect of which such person so
			 serves, in lieu of other compensation from the United States.
					(c)Contracting
			 services
					(1)In
			 generalThe Director may obtain services of experts and
			 consultants as authorized by section 3109 of title 5, United States
			 Code.
					(2)AssistanceTo
			 the extent and in such amounts as may be provided in advance by appropriations
			 Acts, the Inspector General may enter into contracts and other arrangements for
			 audits, studies, analyses, and other services with public agencies and with
			 private persons, and make such payments as may be necessary to carry out the
			 duties of the Inspector General.
					(d)Incentivizing
			 expertise in personnel tasked for stabilization and reconstruction
			 operations
					(1)StudyThe
			 Director shall commission a study to measure the effectiveness of personnel in
			 stabilization and reconstruction operations. The study shall seek to identify
			 the most appropriate qualifications for personnel and incentive strategies for
			 agencies to effectively recruit and deploy employees to support stabilization
			 and reconstruction operations.
					(2)Sense of
			 CongressIt is the sense of Congress that, in the selection and
			 appointment of any individual for a position both within the Office and other
			 agencies in support of stabilization and reconstruction operations, due
			 consideration should be given to such individual’s expertise in such operations
			 and interagency experience and qualifications.
					IIPreparing and
			 Executing Stability and Reconstruction Operations
			201.Sole
			 controlThe Director shall
			 have sole control over the coordination of stabilization and reconstruction
			 operations.
			202.Relation to
			 Department of State and United States Agency for International
			 Development
				(a)Coordination
					(1)In
			 generalThe Director shall to
			 the greatest degree practicable coordinate with the Secretary of State and the
			 Administrator of the Agency for International Development regarding the
			 Office’s plans for stabilization and reconstruction operations. The Director
			 shall give the greatest possible weight to the views of the Secretary and the
			 Administrator on matters within their jurisdiction. During a declaration under
			 section 103 of a stabilization and reconstruction emergency, the Director shall
			 work closely with the Secretary and the Administrator in planning, executing,
			 and transitioning operations relevant to their respective jurisdictions.
					(2)In-countryDuring
			 a stabilization and reconstruction emergency, the Director shall work closely
			 with the Chief of Mission, or with the most senior Department of State or
			 Agency for International Development officials responsible for the country in
			 which such emergency exists, to ensure that the actions of the Office do not
			 conflict with the foreign or development policies of the United States.
					(b)DetailingThe
			 heads of the various departments and agencies of the United States Government
			 (other than the Secretary of Defense) shall provide for the detail on a
			 reimbursable or nonreimbursable basis of such civilian personnel as may be
			 agreed between such heads and the Director for the purposes of carrying out
			 this Act. The heads of such departments and agencies shall provide for
			 appropriate recognition and career progress for individuals who are so detailed
			 upon their return from such details.
				203.Relation to
			 Department of Defense combatant commands performing military missions
				(a)Coordination
			 with Secretary of Defense and combatant commandsTo the greatest degree practicable, the
			 Director shall coordinate with the Secretary of Defense and commanders of
			 unified and specified combatant commands established under section 161 of title
			 10, United States Code, regarding the plans of the Office for stabilization and
			 reconstruction operations.
				(b)Staff
			 coordinationThe Director
			 shall detail personnel of the Office to serve on the staff of a combatant
			 command to assist in planning when a military operation will involve likely
			 Armed Forces interaction with non-combatant populations, so that plans for a
			 stabilization and reconstruction operation related to a military
			 operation—
					(1)complement the
			 work of military planners; and
					(2)as provided in
			 subsection (c), ease interaction between civilian direct-hire employees and
			 contractors in support of the stabilization and reconstruction operation and
			 the Armed Forces.
					(c)Limitations
					(1)DirectorThe authority of the Director shall not
			 extend to small-scale programs (other than economic development programs of
			 more than a de minimis amount) designated by the Secretary of Defense as
			 necessary to promote a safe operating environment for the Armed Forces or other
			 friendly forces.
					(2)Military
			 orderNothing in this Act shall be construed as permitting the
			 Director or any of the personnel of the Office (other than a member of the
			 Armed Forces assigned to the Office under subsection (e)) to issue a military
			 order.
					(d)Support
					(1)Assistance
			 requiredThe commanders of
			 combatant commands shall provide assistance, to the greatest degree
			 practicable, to the Director and the personnel of the Office as they carry out
			 their responsibilities.
					(2)PersonnelThe
			 Secretary of Defense shall provide for the detail or assignment, on a
			 reimbursable or nonreimbursable basis, to the staff of the Office of such
			 Department of Defense personnel and members of the Armed Forces as may be
			 agreed between the Secretary and the Director as necessary to carry out the
			 duties of the Office.
					204.Contingency
			 Federal Acquisition Regulation
				(a)Requirement To
			 prescribe Contingency Federal Acquisition RegulationThe
			 Director, in consultation with the Director of the Office of Management and
			 Budget, shall prescribe a Contingency Federal Acquisition Regulation. The
			 Regulation shall apply, under such circumstances as the Director prescribes, in
			 lieu of the Federal Acquisition Regulation with respect to contracts intended
			 for use in or with respect to stabilization and reconstruction emergencies or
			 in imminent or potential stabilization and reconstruction operations.
				(b)Preference to
			 certain contractsIt is the
			 sense of Congress that the Contingency Federal Acquisition Regulation required
			 by subsection (a) should include provisions requiring an agency to give a
			 preference to contracts that appropriately, efficiently, and sustainably
			 implement programs and projects undertaken in support of a stabilization and
			 reconstruction operation.
				(c)DeadlineThe
			 Director shall prescribe the Contingency Federal Acquisition Regulation
			 required by subsection (a) by the date occurring one year after the date of the
			 enactment of this Act. If the Director does not prescribe the Regulation by
			 that date, the Director shall submit to Congress a statement explaining why the
			 deadline was not met.
				205.Stabilization
			 and Reconstruction Fund
				(a)In
			 generalThere is established in the Treasury of the United States
			 a fund, to be known as the Stabilization and Reconstruction Emergency
			 Reserve Fund, to be administered by the Director at the direction of
			 the President and with the consent of the Secretary of State and the Secretary
			 of Defense for the following purposes with respect to a stabilization and
			 reconstruction operation:
					(1)Development of
			 water and sanitation infrastructure.
					(2)Providing food
			 distribution and development of sustained production.
					(3)Supporting relief
			 efforts related to refugees, internally displaced persons, and vulnerable
			 individuals, including assistance for families of innocent civilians who suffer
			 losses as a result of military operations.
					(4)Providing
			 electricity.
					(5)Providing
			 healthcare relief and developing sustained healthcare.
					(6)Development of
			 telecommunications.
					(7)Development of
			 economic and financial policy.
					(8)Development of
			 education.
					(9)Development of
			 transportation infrastructure.
					(10)Establishment and
			 enforcement of rule of law.
					(11)Humanitarian
			 demining.
					(12)Development of
			 agriculture.
					(13)Peace
			 enforcement, peacekeeping, and post-conflict peacebuilding.
					(14)Development of
			 justice and public safety infrastructure.
					(15)Development of
			 security and law enforcement.
					(16)Observation and
			 enforcement of human rights.
					(17)Development of
			 governance, democratization, and building the capacity of government.
					(18)Development of
			 natural resource infrastructure.
					(19)Establishment of
			 environmental protection.
					(20)Protection of
			 vulnerable populations including women, children, the aged, and
			 minorities.
					(21)The operations of
			 the Office.
					(22)Any other purpose
			 which the Director considers essential to address the emergency.
					(b)Congressional
			 notification
					(1)Presidential
			 directionAt the time the
			 President directs the Director to carry out or support an activity described in
			 subsection (a), the President shall transmit to appropriate congressional
			 committees a written notification of such direction.
					(2)Activities in a
			 countryNot less than 15 days before carrying out or supporting
			 an activity described in subsection (a), the Director shall submit to the
			 appropriate congressional committees information related to the budget,
			 implementation timeline (including milestones), and transition strategy with
			 respect to such activity and the stabilization or reconstruction operation at
			 issue.
					(c)Authorization of
			 appropriationsThere is authorized to the appropriated to the
			 fund established under subsection (a) such sums as may be necessary to carry
			 out the purposes specified in such subsection. Such sums—
					(1)shall be available
			 until expended;
					(2)shall not be made
			 available for obligation or expenditure until the President declares a
			 stabilization and reconstruction emergency pursuant to section 103; and
					(3)shall be in
			 addition to any other funds made available for such purposes.
					IIIResponsibilities
			 of the Inspector General
			301.Inspector
			 General
				(a)In
			 generalThere shall be within
			 the Office an Office of the Inspector General, the head of which shall be the
			 Inspector General of the United States Office for Contingency Operations (in
			 this Act referred to as the Inspector General), who shall be
			 appointed as provided in section 3(a) of the Inspector General Act of 1978 (5
			 U.S.C. App.).
				(b)Technical
			 amendments and additional authoritiesThe Inspector General Act
			 of 1978 (5 U.S.C. App.) is amended—
					(1)in section
			 12—
						(A)in paragraph (1),
			 by inserting , or the United States Office for Contingency
			 Operations after the Director of the Federal Housing Finance
			 Agency; and
						(B)in paragraph (2),
			 by inserting the United States Office for Contingency
			 Operations, after the Federal Housing Finance Agency,;
						(2)in section 8J, by
			 striking 8E or 8F and inserting 8E, 8F, or 8M;
			 and
					(3)by inserting after
			 section 8L the following new section:
						
							8M.Special
				provisions concerning the Inspector General of the United States Office for
				Contingency Operations
								(a)Special audit
				and investigative authority
									(1)In
				generalWhen directed by the
				President, or otherwise provided by law, and in addition to the other duties
				and responsibilities specified in this Act, the Inspector General of the United
				States Office for Contingency Operations—
										(A)shall, with regard
				to the activities of the United States Office for Contingency Operations, have
				special audit and investigative authority over all accounts, spending,
				programs, projects, and operations; and
										(B)shall have special audit and investigative
				authority over the activities described in paragraph (2).
										(2)Activities
				describedThe activities
				described in this paragraph are activities funded or undertaken by the United
				States Government that are not undertaken by or under the direction or
				supervision of the Director of the United States Office for Contingency
				Operations—
										(A)in response to emergencies,
				destabilization, armed conflict, or events that otherwise require stabilization
				or reconstruction operations;
										(B)where a rapid
				response by the United States is required or anticipated to be required; and
										(C)where the
				Inspector General is more well-suited than the implementing department or
				agency to engage rapidly in audit and investigative activities.
										(3)Administrative
				operationsIn any case in
				which the Inspector General of the United States Office for Contingency
				Operations is exercising or preparing to exercise special audit and
				investigative authority under this subsection, the head of any department or
				agency undertaking or preparing to undertake the activities described in
				paragraph (2) shall provide such Inspector General with appropriate and
				adequate office space within the offices of such department or agency or at
				appropriate locations of that department or agency overseas, together with such
				equipment, office supplies, and communications facilities and services as may
				be necessary for the operation of such offices, and shall provide necessary
				maintenance services for such offices and the equipment and facilities located
				therein.
									(b)Additional
				duties
									(1)In
				generalIt shall be the duty
				of the Inspector General of the United States Office for Contingency Operations
				to conduct, supervise, and coordinate audits and investigations of the
				treatment, handling, and expenditure of amounts appropriated or otherwise made
				available for activities to be carried out by or under the direction or
				supervision of the Director of the United States Office for Contingency
				Operations, or for activities subject to the special audit and investigative
				authority of such Inspector General under subsection (a), and of the programs,
				operations, and contracts carried out utilizing such funds, including—
										(A)the oversight and
				accounting of the obligation and expenditure of such funds;
										(B)the monitoring and
				review of activities funded by such funds;
										(C)the monitoring and
				review of contracts funded by such funds;
										(D)the monitoring and
				review of the transfer of such funds and associated information between and
				among departments, agencies, and entities of the United States, and private and
				nongovernmental entities; and
										(E)the maintenance of
				records on the use of such funds to facilitate future audits and investigations
				of the use of such funds.
										(2)Systems,
				procedures, and controlsThe
				Inspector General of the United States Office for Contingency Operations shall
				establish, maintain, and oversee such systems, procedures, and controls as such
				Inspector General considers appropriate to discharge the duty under paragraph
				(1).
									(c)Personnel
				authority
									(1)In
				generalThe Inspector General
				of the United States Office for Contingency Operations may select, appoint, and
				employ such officers and employees as may be necessary for carrying out the
				functions, powers, and duties of the Office, subject to the provisions of title
				5, United States Code, governing appointments in the excepted service, and the
				provisions of chapter 51 and subchapter III of chapter 53 of such title,
				relating to classification and General Schedule pay rates.
									(2)Employment
				authorityThe Inspector
				General of the United States Office for Contingency Operations may exercise the
				authorities of subsections (b) through (i) of section 3161 of title 5, United
				States Code (without regard to subsection (a) of that section). In exercising
				the employment authorities under subsection (b) of section 3161 of title 5,
				United States Code, as provided under paragraph (1) of this subsection,
				paragraph (2) of such subsection (b) (relating to periods of appointments)
				shall not apply.
									(3)ExemptionSection
				6(a)(7) shall not apply with respect to the Inspector General of the United
				States Office for Contingency Operations.
									(d)Reports
									(1)Quarterly
				reports
										(A)In
				generalNot later than 60
				days after the end of each fiscal-year quarter, the Inspector General of the
				United States Office for Contingency Operations shall submit to the appropriate
				committees of Congress a report in accordance with subparagraph (B) that
				summarizes for the period of that quarter and, to the extent possible, the
				period from the end of such quarter to the time of the submission of the
				report, the activities of such Inspector General and the activities under
				programs and operations funded with amounts appropriated or otherwise made
				available for activities carried out by or under the direction or supervision
				of the Director of the United States Office for Contingency Operations.
										(B)Contents of
				quarterly reportEach report
				submitted pursuant to subparagraph (A) shall include, for the period covered by
				such report, a detailed statement of all obligations, expenditures, and
				revenues associated with reconstruction and rehabilitation activities by or
				under the direction or supervision of the Director of the United States Office
				for Contingency Operations, or under the special audit and investigative
				authority under subsection (a) of the Inspector General of the United States
				Office for Contingency Operations, and segregated by area (as may be prescribed
				by such Inspector General), including the following:
											(i)Obligations and
				expenditures of appropriated funds.
											(ii)A
				project-by-project and program-by-program accounting of the costs incurred to
				date by such Office or under the direction or supervision of such Office, or
				under the special audit and investigative authority of such Inspector General,
				for each stabilization and reconstruction operation, together with the estimate
				of the department or agency of the United States, as applicable, of the costs
				to complete each project and each program.
											(iii)Revenues
				attributable to or consisting of funds provided by foreign countries or
				international organizations, and any obligations or expenditures of such
				revenues.
											(iv)Revenues
				attributable to or consisting of foreign assets seized or frozen, and any
				obligations or expenditures of such revenues.
											(v)Operating expenses
				of departments, agencies, or other entities receiving amounts appropriated or
				otherwise made available to or obligated or expended under the direction or
				supervision of such Director.
											(vi)In the case of a
				covered contract—
												(I)the amount of such
				contract;
												(II)a brief
				discussion of the scope of such contract;
												(III)a discussion of
				how the relevant department, agency, or other entity identified, and solicited
				offers from, potential contractors to perform the contract, together with a
				list of the potential contractors that were issued solicitations for the
				offers; and
												(IV)the extent to which competitive procedures
				were used for such contract.
												(C)Report
				coordinationEach report
				under this paragraph shall be furnished to the head of the establishment
				involved not later than 30 days after the submission of the report under
				subparagraph (A) and shall be transmitted by such head to the appropriate
				committees of the Congress not later than 30 days after receipt of the report,
				together with a report by the head of the establishment containing any comments
				such head determines appropriate, including a classified annex if such head
				considers it necessary.
										(2)Semiannual
				reportsThe Inspector General
				of the United States Office for Contingency Operations shall submit to the
				appropriate committees a semiannual report that includes a summary of the
				activities of the Office, including activities described in paragraphs (1)
				through (13) of section 5(a) of this Act. The first such report for a year,
				covering the first six months of the year, shall be submitted not later than
				August 30 of that year, and the second such report, covering the second six
				months of the year, shall be submitted not later than February 28 of the
				following year.
									(3)Waiver
										(A)In
				generalThe President may waive any of the requirements to be
				included in the reports under paragraph (1) or (2) if the President determines
				that the waiver is justified for national security reasons.
										(B)Notice of
				waiverThe President shall publish a notice of each waiver made
				under this paragraph in the Federal Register not later than the date on which
				the report for which a waiver was made is required to be submitted to Congress
				under paragraph (1) or (2).
										(C)Description of
				waiver in reportThe reports required under paragraph (1) or (2)
				shall specify whether waivers under this paragraph were made and with respect
				to which requirements.
										(4)Reports under
				section 5 of this Act
										(A)In
				generalIn addition to reports otherwise required to be submitted
				under this subsection, the Inspector General of the United States Office for
				Contingency Operations—
											(i)may issue periodic
				reports of a similar nature to the quarterly reports submitted under paragraph
				(1) with respect to activities subject to the special audit and investigative
				authority of such Inspector General under subsection (a); and
											(ii)if such Inspector General did not engage,
				during any six month period, in audit or investigation activities with respect
				to activities carried out under the direction or supervision of the Director,
				shall issue a report, not later than six months after the previous report was
				issued under this subsection that includes a summary of the activities of the
				Office, including activities described in paragraphs (1) through (13) of
				section 5(a) of this Act.
											(B)ExemptionThe Inspector General of the United States
				Office for Contingency Operations is not required to provide reports under
				section 5 of this Act.
										(5)Language of
				reportsThe Inspector General
				of the United States Office for Contingency Operations shall publish each
				report under this subsection in both English and to the degree that the
				Inspector General shall prescribe, in languages relevant to the host
				country.
									(6)Form of
				submissionEach report under
				this subsection may include a classified annex if the Inspector General of the
				United States Office for Contingency Operations considers it necessary.
									(7)Disclosure of
				certain informationNothing in this subsection shall be construed
				to authorize the public disclosure of information that is—
										(A)specifically
				prohibited from disclosure by any other provision of law;
										(B)specifically
				required by Executive order to be protected from disclosure in the interest of
				national defense or national security or in the conduct of foreign affairs;
				or
										(C)a part of an
				ongoing criminal investigation.
										(e)DefinitionsIn
				this section:
									(1)Appropriate
				committeesThe term appropriate committees
				means—
										(A)the Committees on
				Appropriations, Armed Services, Foreign Affairs, and Oversight and Government
				Reform of the House of Representatives; and
										(B)the Committees on
				Appropriations, Armed Services, Foreign Relations, and Homeland Security and
				Governmental Affairs of the Senate.
										(2)Covered
				contractThe term
				covered contract means a contract entered into by any department
				or agency, with any public or private sector entity, in any geographic area
				with regard to a stabilization or reconstruction operation or where the
				Inspector General of the United States Office for Contingency Operations is
				exercising its special audit or investigative authority for the performance of
				any of the following:
										(A)To build or
				rebuild physical infrastructure of such area.
										(B)To establish or
				reestablish a political or governmental institution of such area.
										(C)To provide
				products or services to the local population of the area.
										(3)Department or
				agencyThe term department or agency means any
				agency as defined under section 551 of title 5, United States Code.
									(4)Stabilization
				and reconstruction operationThe term stabilization and
				reconstruction operation has the meaning given the term in section 2 of
				the Stabilization and Reconstruction
				Operations Interagency Enhancement Act of
				2011.
									.
					(c)Transfer and
			 termination of the Office of the Special Inspector General for Afghanistan
			 Reconstruction and the Office of the Special Inspector General for Iraq
			 Reconstruction
					(1)TransferThe
			 following shall be transferred to the Office of the Inspector General of the
			 United States Office for Contingency Operations:
						(A)(i)All functions vested by
			 law on the day before the effective date of this Act in the Office of the
			 Special Inspector General for Iraq Reconstruction or the Inspector General of
			 such office.
							(ii)All functions vested by law on the
			 day before the effective date of this Act in the Office of the Special
			 Inspector General for Afghanistan Reconstruction or the Inspector General of
			 such office.
							(B)All personnel, assets, and liabilities of
			 the Office of the Special Inspector General for Iraq Reconstruction, and all
			 personnel, assets, and liabilities of the Office of the Special Inspector
			 General for Afghanistan Reconstruction.
						(2)Exercise of
			 functionsThe Inspector General shall exercise all functions
			 transferred by paragraph (1)(A) on and after the effective date of this
			 Act.
					(3)Personnel
			 classification and compensationThe transfer of personnel
			 pursuant to paragraph (1)(B) shall not alter the terms and conditions of
			 employment, including compensation and classification, of any employee so
			 transferred.
					(4)Termination
						(A)Iraq
			 reconstruction functions
							(i)In
			 generalThe authority of the Inspector General to exercise the
			 functions transferred by paragraph (1)(A)(i) shall terminate 180 days after the
			 date on which amounts appropriated or otherwise made available for the
			 reconstruction of Iraq that are unexpended are less than $250,000,000.
							(ii)DefinitionIn clause (i), the term amounts
			 appropriated or otherwise made available for the reconstruction of Iraq
			 has the meaning given the term in section 3001(m) of the Emergency Supplemental
			 Appropriations Act for Defense and for the Reconstruction of Iraq and
			 Afghanistan, 2004 (Public Law 108–106; 117 Stat. 1238; 5 U.S.C. App., note to
			 section 8G), as such section was in effect on the day before the effective date
			 of this Act.
							(B)Afghanistan
			 reconstruction functions
							(i)In
			 generalThe authority of the Inspector General to exercise the
			 functions transferred by paragraph (1)(A)(ii) shall terminate 180 days after
			 the date on which amounts appropriated or otherwise made available for the
			 reconstruction of Afghanistan that are unexpended are less than
			 $250,000,000.
							(ii)DefinitionIn clause (i), the term amounts
			 appropriated or otherwise made available for the reconstruction of
			 Afghanistan has the meaning given the term in section 1229(m) of the
			 National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181;
			 122 Stat. 384), as such section was in effect on the day before the effective
			 date of this Act.
							(5)RepealsThe
			 following provisions of law are repealed:
						(A)Section 3001 of the Emergency Supplemental
			 Appropriations Act for Defense and for the Reconstruction of Iraq and
			 Afghanistan, 2004 (Public Law 108–106; 117 Stat. 1234; 5 U.S.C. App., note to
			 section 8G).
						(B)Section 1229 of the National Defense
			 Authorization Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat.
			 378).
						(d)Savings
			 provisions
					(1)Completed
			 administrative actions(A)Completed administrative actions of the
			 Office of the Special Inspector General for Afghanistan Reconstruction and the
			 Office of the Special Inspector General for Iraq Reconstruction shall not be
			 affected by the enactment of this Act or the transfer of such offices to the
			 Office of the Inspector General of the United States Office for Contingency
			 Operations, but shall continue in effect according to their terms until
			 amended, modified, superseded, terminated, set aside, or revoked in accordance
			 with law by an officer of the United States or a court of competent
			 jurisdiction, or by operation of law.
						(B)For purposes of paragraph (1), the
			 term completed administrative action includes orders,
			 determinations, rules, regulations, personnel actions, permits, agreements,
			 grants, contracts, certificates, licenses, registrations, and
			 privileges.
						(2)Pending civil
			 actionsPending civil actions
			 shall continue notwithstanding the enactment of this Act or the transfer of the
			 Office of the Special Inspector General for Afghanistan Reconstruction and the
			 Office of the Special Inspector General for Iraq Reconstruction to the Office
			 of the Inspector General of the United States Office for Contingency
			 Operations, and in such civil actions, proceedings shall be had, appeals taken,
			 and judgments rendered and enforced in the same manner and with the same effect
			 as if such enactment or transfer had not occurred.
					(3)ReferencesReferences relating to the Office of the
			 Special Inspector General for Afghanistan Reconstruction and the Office of the
			 Special Inspector General for Iraq Reconstruction that is transferred to the
			 Office of the Inspector General of the United States Office for Contingency
			 Operations in statutes, Executive orders, rules, regulations, directives, or
			 delegations of authority that precede such transfer or the effective date of
			 this Act shall be deemed to refer, as appropriate, to the Office of the
			 Inspector General of the United States Office for Contingency Operations, to
			 its officers, employees, or agents, or to its corresponding organizational
			 units or functions.
					IVResponsibilities
			 of Other Agencies
			401.Responsibilities
			 of other agencies for monitoring and evaluation requirementsThe head of any agency under the authority
			 of the Director in support of a stabilization and reconstruction operation
			 pursuant to section 103 shall submit to the Director—
				(1)on-going
			 evaluations of the impact of such stabilization and reconstruction operation on
			 such agency, including an assessment of interagency coordination in support of
			 such operation;
				(2)any information
			 the Director requests, including reports, evaluations, analyses, or
			 assessments, to permit the Director to satisfy the quarterly reporting
			 requirement under section 103(a)(4); and
				(3)an identification,
			 within each such agency, of all current and former employees skilled in crisis
			 response, including employees employed by contract, and information regarding
			 each such agency’s authority mechanisms to reassign or reemploy such skilled
			 personnel and mobilize rapidly associated resources in response to such
			 operation.
				402.Transition of
			 stabilization and reconstruction operations
				(a)TerminationUpon Presidential termination of a
			 stabilization and reconstruction emergency pursuant to section 103(d)(2), any
			 effort of a Federal agency under the authority of the Director pursuant to
			 section 103 in support of a related stabilization and reconstruction operation
			 shall return to the authority of such agency.
				(b)Scale-Down
			 operationsThe President, in consultation with the Director, the
			 Secretary of State, and the Secretary of Defense, shall delegate to appropriate
			 Federal agencies post-stabilization and reconstruction emergency
			 operations.
				403.Sense of
			 CongressIt is the sense of
			 Congress that, to the extent possible, the Director and staff should partner
			 with the country in which a stabilization and reconstruction operation is
			 taking place, other foreign government partners, international organizations,
			 and local nongovernmental organizations throughout the planning,
			 implementation, and particularly during the transition stages of such
			 operations to facilitate long term capacity building and sustainability of
			 initiatives.
			VAuthorization of
			 Appropriations 
			501.Authorization
			 of appropriationsThere are
			 authorized to be appropriated such sums as may be necessary to carry out this
			 Act for each of fiscal years 2011 through 2016. Any amounts appropriated to
			 carry out this Act shall remain available until expended.
			502.Offset of costs
			 in establishment of OfficeNotwithstanding any other provision of law,
			 the Director of the Office shall—
				(1)adjust or
			 eliminate such initiatives, positions, and programs to be incorporated within
			 the Office (other than within the Office of Inspector General) as the Director
			 determines necessary to ensure any costs incurred to carry out the provisions
			 of this Act in excess of amounts previously expended for such activities are
			 entirely offset; and
				(2)report to Congress
			 not later than 60 days after the date of the enactment of this Act the actions
			 taken to ensure compliance with paragraph (1), including the specific
			 initiatives, positions, and programs that have been adjusted or eliminated to
			 ensure that the costs of carrying out this Act will be offset.
				
